FILED
                            NOT FOR PUBLICATION                            DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10040

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00465-RCC

  v.
                                                 MEMORANDUM*
JESUS JIMENEZ-LEON, a.k.a. Jesus
Jimenez-Garcia,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Jesus Jimenez-Leon appeals from the district court’s judgment and

challenges the below-Guidelines sentence of 39 months and three days imposed

following his guilty-plea conviction for conspiracy to possess with intent to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 846,

possession with intent to distribute marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C), and reentry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jimenez-Leon contends that the district court erred by failing to consider and

explain why it rejected his arguments for a larger downward variance under 18

U.S.C. § 3553(a). We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court considered Jimenez-Leon’s mitigating arguments and

explained the sentence adequately. See United States v. Carty, 520 F.3d 984, 992-

93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                      14-10040